Citation Nr: 1741572	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-30 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for coronary artery disease. 

2.  Entitlement to a total disability rating based on individual unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Karl Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in this case to schedule a hearing before the Board.  In October 2013, the Veteran submitted a VA Form 9 and requested a video teleconference hearing before a Veterans Law Judge.  The record indicates that the Veteran was scheduled for a hearing at his local RO on October 31, 2016 and failed to appear.  In November 1, 2016 correspondence, the Veteran indicated that he was confused by the September 2016 correspondence notifying him of the scheduled hearing and that he did not understand he was supposed to appear at the RO on October 31, 2016 for the hearing.  Therefore, he requested that his hearing to be rescheduled.  The Board finds the Veteran has presented good cause for his failure to appear at the scheduled October 2016 hearing.  38 C.F.R. § 20.704(d) (2016).  The AOJ must therefore reschedule the Veteran for a video teleconference hearing and provide him with proper notice.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video teleconference hearing before a Veterans Law Judge at the AOJ.  The Veteran and his attorney should be notified in writing of the date, time, and location of the hearing.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




